Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




DETAILED ACTION
Response to Amendment
Claims 1 and 11 have been amended.
Claims 1-20 are pending.

Response to Arguments
I.	Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
II.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

III.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kekre et al (USPN 7,636,801) in view of Wu et al (US 2013/0304866).

a.	Per claim 1, Kekre et al 
transferring an initial portion of the data directly from the first storage system to a cloud storage that is interposed between the first storage system and the second storage system (Figures 12-15, col.5 lines 26-51, col.17 lines 27-52, col.21 lines 36-41, col.23 lines 15-24—transferring data portion or snapshot from host system to virtualized layer storage),
  5
transferring the initial portion of the data from the cloud storage to the second storage system (col. 5 line 26-col.6 line 56, col.21 line 55-col.22 line 5—transferring from cloud to the second storage);

quiescing the first storage system only after transferring the initial portion of the data and prior to transferring remaining data from the first storage system to the cloud storage (col.11 lines 6-19, col.14 lines 8-21, col.20 lines 1-54—stop caching after initial transfer, snapshot, maintenance and recovery); and 

transferring remaining data from the cloud storage to the second storage system to complete migration of the data (col.17 line 60-col.18 line 11, col.21 line 55–col.22 line 5—transferring content from the virtual layer to the storage entity layer). 

While Kekre et al teach the limitations of the claims as applied above and bypassing (Figure 5, col.12 lines 4-29, col.21 lines 36-42), Kekre et al fail to explicitly teach wherein the second storage system is bypassed when the initial portion of the data is transferred from the first storage system to the cloud storage. However Wu et al teach that the mass storage device is bypassed when the host executes write/read actions to the cloud storage (paras 0012 and 0037).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed the invention was made to combine the teachings of Kekre et al and Wu et al for the purpose of implementing cloud/virtualized storage migration capable of bypassing a secondary storage system when metadata or an initial block of data is transferred from the first/host storage system to the cloud/virtualized storage system, in order to avoid latency issues and to satisfy specific quality of service requirements.
Claim 11 contains claim limitations that are substantially equivalent to the limitations of claim 1 and are therefore rejected under the same basis.
b.	Per claim 2, Kekre et al and Wu et al teach the method, according to claim 1, Kekre et al further teach wherein the cloud storage is accessible only through a private network (col.24 lines 27-51—private network). 
Claim 12 contains limitations that are substantially equivalent to the limitations of claim 2 and are therefore rejected under the same basis.
c.	Per claim 3, Kekre et al and Wu et al teach the method, according to claim 1, Kekre et al further teach wherein the cloud storage is accessible via the World Wide Web (col.24 lines 27-51—WLAN, internet). 
Claim 13 contains limitations that are substantially equivalent to the limitations of claim 3 and are therefore rejected under the same basis.
d.	Per claim 4, Kekre et al and Wu et al teach the method, according to claim 1, Kekre et al further teach wherein quiescing the first storage system includes the first 15storage system rejecting write operations (col.11 lines 6-19, col.13 lines 26-38, col.24 lines 7-24, col.26 line 52-col.27 line 3—quiescing I/O operations and backup).
Claim 14 contains limitations that are substantially equivalent to the limitations of claim 4 and are therefore rejected under the same basis.
e.	Per claim 5, Kekre et al and Wu et al teach the method, according to claim 1, Kekre et al further teach wherein quiescing the first storage system includes one or more external systems coupled to the first storage system foregoing write operations (col.5 lines 26-51, col.24 lines 7-24—quiescing I/O operations, creating of snapshot).
Claim 15 contains limitations that are substantially equivalent to the limitations of claim 5 and are therefore rejected under the same basis.
f.	Per claim 6, Kekre et al and Wu et al teach the method, according to claim 1, Kefre et al further teach wherein transferring data between the cloud storage and the storage systems and quiescing the first storage system is performed by one or more hosts 20coupled to the storage systems providing conventional storage system commands to the storage systems (col.5 lines 26-51, col.24 lines 7-24—quiescing I/O operations between host and physical or logical storage devices).
Claim 16 contains limitations that are substantially equivalent to the limitations of claim 6 and are therefore rejected under the same basis.
g.	Per claim 7, Kekre et al and Wu et al teach the method, according to claim 1, Kekre et al further teach the method further comprising: performing snapshots at the first storage system, wherein the data transferred from the first storage system to the cloud storage corresponds to the snapshots (col.5 lines 26-51, col.13 line 59-col.14 line 21—snapshots between host and virtualized storage).
Claim 17 contains limitations that are substantially equivalent to the limitations of claim 7 and are therefore rejected under the same basis.
h.	Per claim 8, Kekre et al and Wu et al teach the method, according to claim 7, Kekre et al further teach wherein snapshots are performed at the first storage system in response to commands provided by a host coupled to the first storage system (col.6 line 57-col.7 line 7, col.9 lines 23-33, col.17 lines 53-58—snapshot by host coupled to storage).
Claim 18 contains limitations that are substantially equivalent to the limitations of claim 8 and are therefore rejected under the same basis.
i.	Per claim 9, Kekre et al and Wu et al teach the method, according to claim 1, Kekre et al further teach wherein data is exchanged between a host system and the first storage system at least during an initial phase of migrating data (col.9 line 56-col.10 line 34—metadata migration).
Claim 19 contains limitations that are substantially equivalent to the limitations of claim 9 and are therefore rejected under the same basis.
j.	Per claim 10, Kekre et al and Wu et al teach the method, according to claim 9, Kekre et al further teach wherein data being exchanged between the host system and the first storage system is suspended during a subsequent phase of migrating data that follows the initial phase of migrating data (col.11 lines 6-19, col.20 lines 1-19—stop caching after initial transfer).
Claim 20 contains limitations that are substantially equivalent to the limitations of claim 10 and are therefore rejected under the same basis.


Conclusion
IV.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Prahlad et al (US 2010/0332401) — performing cloud storage operations


V.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


VI.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D SHINGLES whose telephone number is (571)272-3888.  The examiner can normally be reached on Monday-Thursday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISTIE D SHINGLES/
Primary Examiner, Art Unit 2448